Title: Archibald Robertson to Thomas Jefferson, 11 November 1814
From: Robertson, Archibald
To: Jefferson, Thomas


          
            Dear Sir Lynchburg  11th novr 1814
            Your favor of this date have recd enclosing a dft on mr P. Gibson which shall be attended to, and the amount paid mr Claytor at Bedford Court—
            I am glad to hear that you have a prospect of receiving money, other than from the ordinary sources, in that case hope it will be in your power to aid us, nothing but absolute necessity would induce us to apply to our customers for money in these difficult times,
            We have received a small assortment of Fall Goods & will be glad to furnish what you may have to purchase,
            Respectfully Your ob StA. Robertson
          
          
            PS Enclosed you have a copy of your acct to 31 augt which hope on examination will be found correct—
            A.R
          
        